Citation Nr: 1111389	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  10-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss and tinnitus because the evidence submitted was not new and material.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video- conference hearing in November 2009.

The issue of entitlement to service connection for vertigo has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue on appeal was obtained.

2.  In an August 2003 rating decision, the Veteran was denied service connection for bilateral hearing loss and tinnitus because the evidence of record showed normal hearing in both ears at separation from service and there were no complaints of hearing trouble or tinnitus in the service treatment records.  Additionally, there was a negative medical nexus opinion that did not relate current hearing loss and tinnitus to noise exposure in service.  The Veteran did not appeal the decision, and it became final.  

3.  Evidence received since the August 2003 rating decision includes evidence that is neither cumulative to, nor redundant of, the evidence previously of record, namely evidence that could support a positive nexus opinion, and raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim seeking service connection for bilateral hearing loss may be, and is, reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received, and the claim seeking service connection for bilateral hearing loss may be, and is, reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance if there is no reasonable possibility that such assistance would aid in substantiating the claim.  It also includes notification provisions.  This information was provided to the Veteran by correspondence in April 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Regarding the application to reopen the claims of service connection for a bilateral hearing loss and tinnitus, inasmuch as the determination below constitutes a full grant of the portion of the claims being addressed, there is no reason to belabor the impact of the VCAA on these matters since any error in notice is harmless.

Law and Regulations

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).

The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


Factual Background and Analysis

The Veteran's claims for service connection for a bilateral hearing loss and tinnitus were denied by the RO in August 2003.  The evidence of record at the time of the August 2003 decision included service treatment records, an August 2002 VA outpatient audiology consultation, and a July 2003 VA audiology examination.  Based on the record at that time, service treatment records showed normal hearing throughout service with a 1968 separation audiology examination that showed normal hearing in both ears.  The Veteran made no complaints of tinnitus during service.  An August 2002 VA outpatient audiology consultation noted he complained of sudden onset tinnitus after treatment with Prednisone, and reported a history of intermittent tinnitus in the past, which he believed to be secondary to taking aspirin.  In the July 2003 VA examination, he reported military noise exposure from firing M-16 rifles.  He denied post-service occupational noise, but reported some recreational noise exposure.  He claimed constant tinnitus for one or two years.  The examiner opined that it was not likely that current hearing loss and tinnitus were related to noise exposure in service.  The RO determined the evidence of record did not show hearing loss and tinnitus were incurred in, or caused by, service, and denied service connection for both disabilities.  The Veteran did not appeal the August 2003 decision.

The Veteran filed a request to reopen his claims for service connection bilateral hearing loss and tinnitus in April 2009.  The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claims for service connection for bilateral hearing loss and tinnitus is the August 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The evidence received since the August 2003 rating decision includes an April 2009 VA audiology consultation; a May 2009 statement from the Veteran; an August 2009 notice of disagreement (NOD) from the Veteran; a January 2011 VA primary care note; the Veteran's testimony at the January 2011 videoconference hearing; and a January 2011 statement from the Veteran's wife.

An April 2009 VA audiology consultation report notes the Veteran's complaints of constant bilateral tinnitus present since his time in service (combat in Vietnam).  Hearing sensitivity was normal through 1000 Hertz sloping to a moderately severe sensorineural hearing loss from 3000 to 8000 Hertz in the right ear and a severe sensorineural hearing loss from 4000 to 8000 Hertz in the left ear.  No etiology opinion was offered with the diagnosis.

In a May 2009 statement, the Veteran alleged that he was a combat medic in Vietnam.  He fired three or four clips through his M-16 rifle which caused his ears to ring and hurt.  Since he was a medic, he took medication for the pain in his ears and did not document it in his medical records.  He stated, "I guess it was not enough to affect my hearing when I was young.  The audiologist said you wouldn't lose your hearing right away.  It could develope (sic) over over (sic) time after hearing exposed to the M-16 and 8 inch Howitzer noise."  The Veteran had not thought about reporting the faint ringing in his ears when he separated from service, but a few years after he returned from Vietnam, his hearing worsened.  

In an August 2009 NOD, the Veteran reported that his ears rang.  

During the January 2011 videoconference hearing, the Veteran testified he was exposed to loud sounds in Vietnam and his ears would ring and hurt after he put two or three clips "to the magazine."  As a combat medic, he went on patrol for two or three nights with soldiers and then returned to his assigned aid station.  Other soldiers came to him with ear complaints and he prescribed medication and "told them to go away."  He never put it in their records.  The ringing in his ears persisted and when he was separated, no one asked him about tinnitus.  When he returned from Vietnam, his wife noticed the Veteran had trouble understanding her when she spoke from a distance and that he could not hear his alarm clock go off in the morning.  

In a January 2011 statement, the Veteran's wife wrote that she noticed a change in the Veteran's hearing when he returned from Vietnam.  He misinterpreted some of the words that she said and he could not hear an alarm clock while lying on his right ear.  He also had trouble hearing voices, especially women's voices, in movies.

The Board concludes that the additional evidence associated with the claims file since the August 2003 rating decision is new and material evidence.  The August 2003 rating decision noted the July 2003 VA examiner's opinions that the Veteran's complaints of tinnitus were subjective and could not be confirmed, and alluded that sudden onset tinnitus in August 2002 and prior occasional tinnitus was related to medication use.  The rating decision also relied on the examiner's opinion that current hearing loss was not likely related to noise exposure in service because an exit audiogram indicated hearing was within normal limits for both ears.  The examiner did not comment on the Veteran's military occupation specialty (MOS) as a combat medic.  Despite the fact that the Veteran's DD-214 listed the Veteran's MOS as a medical specialist, the Board finds the Veteran's statement and testimony, and his wife's statement, are evidence that was not previously submitted to VA decision makers and relates to an unestablished fact necessary to substantiate the claim, namely providing evidence relating to the possibility of a nexus between current hearing loss and tinnitus disabilities and service.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Therefore, as new and material evidence has been received, the claims for service connection for bilateral hearing loss and tinnitus are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the request to reopen a claim of service connection for bilateral hearing loss is allowed.

New and material evidence having been submitted, the request to reopen a claim of service connection for tinnitus is allowed.

REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts are applicable to this appeal.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronocity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  The Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.  Id. at 157.

On September 2, 2010, the Department of Veterans' Affairs, Veterans Benefits Administration issued Fast Letter 10-35.  The subject was:  Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  That letter, introduced the Duty MOS Noise Exposure Listing, a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  The Duty MOS Noise Exposure Listing is a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure. 

The Fast Letter indicated that when a claim for hearing loss and/or tinnitus is received, the decision maker must review the claim for: Sufficient evidence of a current disability (including lay evidence); and evidence of hearing loss and/or tinnitus in service; or records documenting an event, injury, disease, or symptoms of a disease potentially related to an audiological disability.   

If there is no documented evidence of an in-service illness, injury, or event with which the claimed conditions could be associated, the Duty MOS Noise Exposure Listing will be considered.  Based on the Veteran's records, each duty MOS or duty assignment documented will be reviewed for a determination as to the probability of exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  If the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current disability and the in-service exposure to hazardous noise is conceded based on the Duty MOS Noise Exposure Listing, VA is obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is not an exclusive means of establishing a Veteran's in-service noise exposure.  Claims for service connection of hearing loss and tinnitus must be evaluated in light of all evidence of record in each case, including treatment records and examination results.

According to the Veteran's statements and testimony, as discussed above, his MOS was a combat medic in Vietnam, where he was likely exposed to acoustic trauma in the form of gunfire noise.  Despite low noise exposure for medical specialists according to the Duty MOS Noise Exposure Listing, the Board has determined that further development is necessary to determine if the Veteran was exposed to combat as a medic in Vietnam and whether the exposure, if any, can be related to his current hearing disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated the Veteran for hearing loss and tinnitus since service.  Of particular interest are any VA audiological records.  After the Veteran has signed the appropriate releases, those records not already associated with the file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  The RO should request the Veteran's personnel records from the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate facilities, in order to verify the Veteran's claimed combat exposure.  If the RO is unsuccessful in obtaining personnel records, a notation must be made within the claims file.  

3.  The Veteran should be afforded a VA audio examination to determine the etiology of the claimed bilateral hearing loss and tinnitus.  The audiologist must specifically comment on the Veteran's claimed combat noise exposure as a medic in Vietnam.  All indicated tests and studies are to be performed, and a comprehensive social and occupational history is to be obtained.  The examiner should also comment on the impact on the Veteran's hearing loss and tinnitus, if any, of post-service occupational history at a fuel company working with pipelines, and recreational history, including hunting with a rifle, and skill saw and lawnmower use.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Audio revised on February 17, 2010.  Following the examination, and having reviewed the evidence of record, to include service personnel records to verify combat exposure, and considering the Veteran's in-service and post-service hazardous noise exposure (as discussed above), the audiologist is requested to opine whether it is at least as likely as not (50 percent or greater) that any current hearing loss and tinnitus are due to hazardous noise exposure in service.  Sustainable reasons and bases are to be provided with this opinion.  

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


